2:20-cv-376-JAD-NJK
Dated: April 6, 2020.
                                     Exhibit A

                    Gary F. Lynch State and Federal Court Admissions

                      Court                        Date Admitted           Bar No.
Commonwealth of Pennsylvania                         12/4/1989             56887
State of New York                                    4/25/2018            5553854



                         Court                     Date Admitted       Bar No. (if any)
United States District Court,
Western District of Pennsylvania                     11/28/1989
United States District Court,
Middle District of Pennsylvania                      12/27/2006
United States District Court,
Eastern District of Pennsylvania                      5/8/2007
United States District Court,
Northern District of Ohio                            4/24/2000
United States District Court,
Southern District of Ohio                            2/12/2006
United States District Court,
Northern District of Illinois                        2/13/2010
United States District Court,
Eastern District of Michigan                         6/15/2010
United States District Court,
Western District of Michigan                         5/28/2013
United States District Court,
Eastern District of Missouri                         1/26/2016
United States District Court,
Central District of Illinois                          3/4/2010
United States District Court,
Western District of New York                         10/7/2011
United States District Court,
District of Maryland                                 12/16/2011            29779
United States District Court,
Eastern District of Wisconsin                        4/18/2016
United States District Court,
District of Colorado                                 2/27/2017
United States Court of Appeals,
Third Circuit                                         7/5/1994
United States Court of Appeals,
Ninth Circuit                     6/6/2007
United States Court of Appeals,
Eleventh Circuit                  5/22/2002
United States Court of Appeals,
Seventh Circuit                   4/28/2010
United States Court of Appeals,
Sixth Circuit                     8/15/2011
United States Court of Appeals,
First Circuit                     5/14/2012   1152588
United States Court of Appeals,
Fifth Circuit                     5/14/2013
United States Court of Appeals,
Second Circuit                    7/13/2015
United States Court of Appeals,
Fourth Circuit                    2/9/2017
